Citation Nr: 1325761	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  11-23 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right hip disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the Appellant in this case, had active service from October 1956 to September 1959. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2012 Travel Board hearing before a Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

In March 2013, the Board reopened a previously denied service connection claim for a back disability.  That reopened claim, as well as the issues of entitlement to service connection for neck and right hip disabilities was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veterans Law Judge that presided over the January 2012 hearing, and that authored the March 2013 remand of the claims, is no longer employed by the Board, since having retired.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  Consequently, in a letter dated July 10, 2013, the Veteran was notified of that Judge's retirement and of the consequent options, including the right to have another hearing before a different Judge that will ultimately decide the appeal.

In response to that July 2103 letter, the Veteran indicated, in the same month, that he wants another Travel Board hearing.  This additional hearing therefore must be scheduled before deciding his appeal of these claims.  38 C.F.R. §§ 20.700(a), 20.704 (2012).  Therefore, the Board is again remanding these claims to the RO via the AMC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule another Travel Board hearing at the earliest opportunity.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



